Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-Final Office Action is responsive to the communication received 10/5/2021.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-20 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  Claims 2-3, 5-8, 10-20 and 31-33 depend directly or indirectly from claim 1.

Amended claim 1 states "An isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the 
Applicant cites [1042] to [1047] in the instant PG Publication for support in the Reply filed 10/5/2021.
Before this location the specification states "[1020] In the various configurations, aspects, embodiments and examples above, the invention provides the skilled addressee with the possibility of choosing immunoglobulin gene segments in a way that tailors or biases the repertoire for application to generating antibodies to treat and/or prevent infectious diseases. The inventors have categorised the following groups of gene segments for use in the invention according to the desired application of resultant antibodies."
At this location the specification states "Immunoglobulin Gene Segments for Antibodies that Bind an Antigen Expressed by E Coli or Neisseria meningitidis
(a) a VH gene segment a VH3 gene family member (optionally a VHllla or VHlllb member), VHIII 9.1 (VH3-15), VH H11, VHIII VH26 (VH3-23) a gene segment at least 80% identical thereto, eg, VHIII 9.1 .COPYRGT. JH3; or VH H11 .COPYRGT. JH4; or VHIII VH26 .COPYRGT. JH2. 
(b) a VK gene segment selected from a VKI gene family member, KI-15A (KL012) and a gene segment at least 80% identical thereto. 
(c) a V.lamda. gene segment selected from a V.lamda.II gene family member, V.lamda.II 2.1 and a gene segment at least 80% identical thereto. 

The cited support is not commensurate in scope with the current claim.  The disclosure is directed broadly towards "a JH gene segment selected from JH2, JH3, JH4 and a gene segment at least 80% identical thereto" while the claim is directed narrowly, such as, towards the "(a) the VH gene segment is a human IGHV3-23 gene segment; (b) the JH gene segment is a human IGHJ4 gene segment; and (c) the constant region is an IGHG4 constant region".
While is it possible to use all of a specific example or embodiment as the basis for a claim, it is not possible to extract some limitations while ignoring other limitations of the specific example or embodiment.  The cited support is not commensurate in scope with the current claim.  The disclosure contains a number of limitations such as, "Antibodies that Bind an Antigen Expressed by E Coli or Neisseria meningitidis", "a VK gene segment selected from a VKI gene family member, KI-15A (KL012)" and "a V.lamda. gene segment selected from a V.lamda.II gene family member, V.lamda.II 2.1" that are not contained in the instant claim.

New claim 31 states "The antibody of claim 1, wherein the VH gene segment is an IGHV3-23*01 or IGHV3-23*04 gene segment."
New claim 32 states "The antibody of claim 31, wherein the JH gene segment is an IGHJ4*01 gene segment."
New claim 33 states "The antibody of claim 1, wherein (a) the VH gene segment comprises SEQ ID NO: 33 and (b) the JH gene segment comprises SEQ ID NO: 97."
Applicant cites Tables 1, 3, 13, 18 and 35 in the instant PG Publication for support in the Reply filed 10/5/2021.
ipsis verbis support is not required for an amendment, it is not true, however, that Applicant can pick and choose from a large list of limitations to assemble a claim to an invention that has not been disclosed as filed.  Second, the sequences in Table 18 are not commensurate in scope with the current claim.  Specifically, SEQ ID NO: 33 corresponds to IGHV3-23*01 (a specific type of IGHV3-23) while Table 13.44 is directed to the board IGHV3-23 and SEQ ID NO: 97 corresponds to JH4*01 (a specific type of JH4) while Table 13.22 is directed towards the broad JH4.

Discussion and Answer to Argument
Applicant's arguments are addressed in the rejection above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-20 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, the product of nature exception.  Claims 2-3, 5-8, 10-20 and 31-33 depend directly or indirectly from claim 1.  
The claim 1 limitations directed to the product of nature exception are an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
The fact that the antibody is claimed in claim 1 as "an isolated antibody" is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information. Similar to isolating an apple from an apple tree does not make the isolated apple not naturally occurring, the claimed isolated antibody comprises an amino acid sequence, which is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information.
The claim 1 product by process limitation directed to recombination in a transgenic mouse is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information because this product by process limitation does not change the structure of the product.
The product by process limitation of claims 2 and 7 directed to mouse activation-induced cytidine deaminase (AID)-pattern somatic mutations is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information because this product by process limitation does not change the structure of the product.  There is a wide diversity of 
The limitation of claims 17 to 20 directed placing the isolated antibody into a container is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information.
The mere act of placing an isolated antibody into a container is similar to the act of placing an apple into a container and does not make the combination of the isolated antibody and the container not natural because the claimed isolated antibody comprises an amino acid sequence, which is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information.  Placing the isolated antibody in a container has not transformed the properties of the isolated antibody.

Discussion and Answer to Argument
Applicant's arguments are addressed in the rejection above.



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-3, 5-8, 10-20 and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gurnett-Bander et al. (09/06/2013) PCT International Patent Application WO . 
	With regards to claims 1-2, 5-7 and 10-20, Gurnett-Bander teaches:
	a) as in claims 1-2, 5-7 and 10-20, an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment is a human IGHV3-23 gene segment; (b) the J gene segment is a human IGHJ4 gene segment; and (c) the constant region is an IGHG4 constant region; wherein the variable domain comprises mouse activation-induced cytidine deaminase (AID)-pattern somatic mutations; wherein the constant region is encoded by a nucleotide sequence comprising a sequence of SEQ ID No: 379; wherein the antibody comprises a light chain, the light chain comprising a variable domain that is specific for the antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VL gene segment with a J gene segment; wherein (a) the VL gene segment comprises SEQ ID NO: 116; (b) the J gene segment comprises SEQ ID NO: 183; and (c) the constant region is an IGKC constant region; wherein the light chain variable domains comprise mouse activation-induced cytidine deaminase (AID)-pattern somatic mutations; wherein the light chain constant region is encoded by a nucleotide sequence comprising SEQ ID NO: 230 and optionally the heavy chain constant region 
Gurnett-Bander does not explicitly teach:
a) as in claims 3 and 8, a 129 strain mouse.
	With regards to claims 3 and 38, Mcwhirter  teaches:
	a) as in claims 3 and 8, a 129 strain mouse (see [0034]).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized functional equivalents in the substitution of the mouse strain of Mcwhirter for those of Gurnett-Bander, especially in view of the similar nature of both teachings with respect to transgenic mice expressing human antibodies.  
Gurnett-Bander does not explicitly teach:
a) as in claims 31-33, the VH gene segment is an IGHV3-23*01 gene segment; the JH gene segment is an IGHJ4*01 gene segment; the VH gene segment comprises SEQ ID NO: 33 and the JH gene segment comprises SEQ ID NO: 97.
	With regards to claims 31-33, Grosveld  teaches:

	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized functional equivalents in the substitution of the specific VH and JH gene segments of Grosveld for the generic VH and JH gene segments of Mcwhirter of Gurnett-Bander, especially in view of the similar nature of both teachings with respect to transgenic mice expressing human antibodies.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-8, 10-20 and 31-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 9783593.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment is a human IGHV3-23 gene segment; (b) the J gene segment is a human IGHJ4 gene segment; and (c) the constant region is an IGHG4 constant region and claim 1 in U.S. Patent Number 9783593 is drawn to a mouse whose genome comprises a homozygous immunoglobulin (Ig) heavy (H) chain locus comprising 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9783593.

Claims 1-3, 5-8, 10-20 and 31-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent Number 10730930.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment is a human IGHV3-23 gene segment; (b) the J gene segment is a human IGHJ4 gene segment; and (c) the constant region is 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10730930.

Claims 1-3, 5-8, 10-20 and 31-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-18 and 20-27 of copending Application Number 16886394.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment is a human IGHV3-23 gene segment; (b) the J gene segment is a human IGHJ4 gene segment; and (c) the constant region is an IGHG4 constant region and claim 1 in copending Application Number 16886394 is drawn to a method of producing a first antibody comprising a heavy chain, the heavy chain comprising a variable domain and a constant region, wherein the variable domain is specific for an antigen and is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a JH gene segment and a D gene segment; wherein (a) the VH gene segment is a human IGHV3-23 gene segment; (b) the JH gene segment is a human IGHJ4 gene segment; and (c) the constant region is an IGHG4 constant region; wherein the method comprises expressing the antibody from a CHO cell and obtaining the antibody.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 19).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639